DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 1/21/2021:
Claims 1 and 6-8 are pending in the current application.  Claim 1 is amended and Claims 2-5 are cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1 and 6-8 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1 and 6-8.
	Independent Claim 1 recites aqueous secondary battery having a negative electrode comprising a compound or polymer having a naphthalenediimide or perylenediimide structure represented by formulae 1 to 4 and a positive electrode comprising at least one compound from formulae 10 to 16.   Previously cited Yao US PG Publication 2014/0308581 (“Yao ′581”) discloses an aqueous battery having an anode that includes the claimed naphthalenediimide or perylenediimide structures but does not disclose a cathode material having the structure of formulae 10-16. As Applicant correctly and convincingly points out in the response filed 1/21/2021, Yao US PG Publication 2017/0229738 (“Yao ′738”) would not be used to modify Yao ′581 to arrive at the claimed invention because the batteries of the two Yao references use different electrolyte systems (aqueous vs. nonaqueous) and accordingly, the results of a “Yao ′738” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729

7